PUBLISHED ORDER

Before us are the Indiana Supreme Court Disciplinary Commission’s (“the Commission’s”) “Verified Petition to Enjoin the Unauthorized Practice of Law” (hereinafter “Verified Petition”), filed on March 26, 2015, and “Motion for Ruling on Verified Petition to Enjoin the Unauthorized Practice of Law” (hereinafter “Motion for Ruling”), filed on June 23, 2015.
The Verified Petition alleges Respondent, Brian K. Hill, who is not a licensed attorney, engaged in the unauthorized practice of law by offering and providing legal advice and services to Indiana residents in family law matters. The Verified Petition asks that Respondent be permanently enjoined from such conduct pursuant to Admission and Discipline Rule 24.
The Commission served a copy of its Verified Petition on Respondent at his address, 4330 South Harrison Street, Fort Wayne, Indiana, 46807, via certified mail. According to evidence provided by the Commission with its Motion for Ruling, Respondent signed the certified mail return receipt card on April 16,2015.
On March 31, 2015, this Court issued an order directing Respondent to file a verified return in response to the Commission’s Verified Petition on or before April '20, 2015. On April 1, 2015, the Clerk sent a copy of our order, along with a file-marked copy of the Verified Petition, via certified mail to Respondent at the address noted above. On May 5, 2015, the Clerk received the envelope back unopened, bearing the postal notation, “Return to Sender, Unclaimed, Unable to Forward.” The following day the Clerk attempted service again of our order and the Verified Petition on Respondent via certified mail at the address noted above. On June 9, 2015, the Clerk again received the envelope back unopened, again bearing the postal notation, “Return to Sender, Unclaimed, Unable to Forward.”
Because Respondent received actual notice of the proceeding based upon his receipt of the Commission’s service copy of its Verified Petition and has chosen not to file a verified return, the Commission filed its Motion for Ruling asking that this Court enter judgment on its Verified Petition.
Having considered the Commission’s Motion for Ruling, the Court determines that it should be GRANTED.
The Court, having reviewed the allegations contained in the Commission’s Verified Petition, finds that Respondent has engaged in the unauthorized practice of law. Therefore, the Commission’s Verified Petition is GRANTED. Respondent, Brian K. Hill, is hereby PERMANENTLY ENJOINED from offering to provide and/or providing legal advice or legal services to others unless and until he obtains a license to practice law in Indiana. This restriction shall not preclude Respondent from seeking employment from, or being employed by, a lawyer or law firm as a non-lawyer assistant, so long as, while doing so, he abides by the terms of this permanent injunction and does not contravene the Indiana Rules of Professional Conduct or Guideline 9 for the Use of Non-Lawyer Assistants.
*213Finally, the Commission is DIRECTED to provide a file-stamped copy of this order to Ms. Amy DeWitt.